Citation Nr: 0315329	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for myositis of the 
left thigh muscle.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical and lumbosacral spine.  


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1948.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran had a hearing in February 2003 at the RO in Las 
Vegas.  The undersigned Veterans Law Judge (VLJ) conducted 
that hearing.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran's current myositis of the left thigh muscle, 
which was first diagnosed many years after service, is not 
related to his military service.

3.  There veteran's current degenerative joint disease of the 
cervical and lumbosacral spine, which was first diagnosed 
many years after service, is not related to his military 
service


CONCLUSIONS OF LAW

1.  Myositis of the left thigh muscle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Degenerative joint disease of the cervical and 
lumbosacral spine was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the claims on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations eliminate the 
requirement that a veteran submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In numerous letters, a statement of the case, and 
supplemental statements of the case, the RO specifically 
informed the veteran of the evidence and information 
necessary to substantiate his claims, the information and 
evidence that he should submit personally, and the assistance 
that VA would provide in obtaining evidence and information 
in support of his claims-if identified.  Concerning the 
specific requirements of the VCAA, the RO informed the 
veteran of this new law and its resulting implications in a 
letter in March 2001.  And at his hearing before the 
undersigned Veterans Law Judge, he also was given further 
helpful information, specific details, and an explanation of 
this new law.  So the requirements of it have been satisfied.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, contacted the RO and confirmed 
the veteran's service medical records are not available for 
consideration in his appeal because they presumably were 
destroyed in a 1973 fire at that facility.  That is indeed 
unfortunate.  The only service medical record on file is the 
discharge examination dated in February 1948.  And it 
indicates the veteran had no illnesses, injuries, operations 
or hospitalizations while in service.  He also reportedly had 
no complaints of relevant symptoms, etc.  Under the objective 
physical examination portion of the report, it was noted that 
he had a musculoskeletal defect from a fractured right arm 
that he had sustained prior to service, and that the fracture 
was well healed and not disqualifying.  As a result of his 
service, he received, among other decorations, a 
Parachutist's Badge.  

The claims file contains numerous cervical, lumbar and left 
thigh complaints and treatment in medical records from the 
1990's.

A treatment note from Pablo U. Joya, M.D., dated in October 
1996 indicates that the veteran complained of left thigh and 
groin pain of several months duration.  The diagnosis was 
pain, left thigh, cause unclear.

A VA joints examination was conducted in November 1998.  The 
veteran noted that he had injured his left leg and thigh in 
service during a parachute jump.  He stated that he went to 
the base dispensary and was diagnosed with muscle strain of 
the left anterior thigh muscles.  He reported that, on April 
4, 1947, he reinjured his left thigh on another parachute 
jump, was taken off flying status for one week, and given 
pain medications.  He indicated that he started treatment 
with private physicians for the condition in 1952.  The 
examiner noted that the veteran's back pain was not due to 
his left thigh pain and vice versa.  

A VA spine examination was also conducted in November 1998.  
The diagnoses were degenerative joint/disc disease of the 
cervical spine, C-4-C7, and degenerative joint/disc disease 
of the lumbosacral spine, mild.  A magnetic resonance imaging 
(MRI) of the lumbar spine showed anterior bulge of the L1-L2 
disc, and a small Schmorl's node of the end plate of L3.  An 
x-ray study of the lumbar spine showed mild degenerative 
manifested by ventral end-plate hypertrophy without signs of 
disc degeneration or other abnormality.  An x-ray study of 
the cervical spine showed moderate spondylosis and 
osteoarthritis, including osteophytic encroachment of the 
lower cervical spinal canal.  

In a VA progress note dated in December 1999, the veteran 
stated that he had experienced chronic pain for 40 years 
which had become more severe the last 6 or 7 years.  He noted 
that he had a parachute-jump injury in service.  
The diagnosis was chronic low back and iliotibial band pain, 
and degenerative joint disease of the spine and disc.  

In his various written statements and oral testimony, the 
veteran alleges that he injured his left thigh and spine 
during two parachute jumps while in service.  He says that, 
during a parachute jump in March or April 1947, a strong wind 
blew him into a tree causing a hard landing.  He also says 
many of his fellow servicemen witnessed that injury, but he 
does not remember their names.  He was taken to the base 
dispensary and given an injection and some pills for the 
pain.  Rather than be called a "gold brick," he never went 
on sick call and completed the term of his enlistment in 
pain.  He acknowledges that his discharge examination in 
February 1948 was normal.  But he also asserts that he was 
only 18 years old at that time and did not want to complain 
about his pain, fearing that his discharge would be delayed.  
He also believes his discharge examination was brief and 
inadequate to really determine his true medical status.  
Moreover, he stresses that he should not be penalized because 
a fire at the NPRC destroyed his service medical records, 
which would otherwise show that he was treated for the 
conditions at issue in service.  He also emphasizes that he 
was treated by various physicians from 1952 to 1963, but was 
unable to provide the current addresses of these physicians.  
He also notes they are probably no longer practicing 
medicine.  

Since, however, the remainder of the veteran's service 
medical records were presumably destroyed in the 1973 fire at 
the NPRC, the RO had him complete NA Form 13055 as a means of 
obtaining other alternative evidence concerning his military 
service to compensate for the absence of his service medical 
records.  McCormick v. Gober, 14 Vet. App. 39 (2000), Moore 
v. Derwinski, 1 Vet. App. 401 (1991); M21-1, Part III, 4.23 
(Change 41, July 12, 1995).  That additional development was 
requested because, in these types of situations, VA has a 
"heightened" duty to explain more carefully the reasons and 
bases for its decision and to consider applying the benefit-
of-the-doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); 38 C.F.R. § 3.102.  The Board adjudicated his claims 
with this in mind.

The RO provided information to the National Archives and 
Records Administration (NARA), for a search of the veteran's 
records.  But that agency responded that his name was not 
listed in any morning reports or sick reports pertaining to 
the 504 RCT Company B of the 82nd Airborne Division from 
March 1947 to May 1947 (the approximate dates of his injury 
and the unit he provided).  He also was unable to provide 
sufficient information pertaining to the current location of 
the doctors who purportedly treated him at various times 
during the 1950's and 1960's, to obtain their medical 
treatment records.  And he could not remember the names of 
his fellow servicemen who he says witnessed his injuries 
while on active duty.  Thus, no additional information is 
forthcoming from any of these potential sources.  So while it 
is indeed unfortunate that the majority of the veteran's 
service medical records were apparently destroyed, this is 
not an absolute bar to establishing his right to service 
connection because other equally probative evidence can be 
considered, instead, to compensate for this.

Here, though, the veteran's discharge examination-which is 
available, is entirely negative for evidence or other 
indications of the conditions at issue.  And although he 
insist that he did not report any injuries during his 
discharge examination to avoid delaying his discharge, and 
that the examination was brief and inadequate, there was 
mention and even discussion of his pre-service right arm 
fracture.  It is somewhat puzzling, then, that he took the 
time to mention that injury, and the examining military 
physician took the time to determine that it was well healed, 
yet there was no mention whatsoever of the conditions now at 
issue which supposedly were causing the veteran constant 
pain.  If in fact true, then it seems only logical that he 
would have at least mentioned them, but he clearly did not.  
It also is worth mentioning that the physician who conducted 
the 1998 VA joints examination indicated the veteran's back 
pain was not due to his left thigh pain and vice versa.  
Consequently, there is no medical evidence of record 
indicating, or even suggesting, that either of the conditions 
at issue is causally related to the veteran's service in the 
military-including any parachuting injury that he supposedly 
sustained.  This type of medical nexus evidence is required 
to grant service connection, and this cause-and-effect 
interplay was clearly explained during the veteran's hearing.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
See, too, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The veteran obviously believes that his reported injuries in 
service led to the conditions at issue.  But his allegations 
are unsubstantiated.  And since he is a layman, he is not 
competent to provide a probative opinion regarding medical 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  So the preponderance of the evidence is 
against his claims, meaning the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).




ORDER

Service connection for myositis of the left thigh muscle is 
denied.

Service connection for degenerative joint disease of the 
cervical and lumbosacral spine is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

